Robinson, J.
(dissenting). On December 19, 1914, at 3 o’clock p. m., the plaintiff, a locomotive engineer on a Soo train, got a cinder in his eye when nearing Minot. Though he stopped about an hour in Minot he did not have it removed. Ho went right on to Kenmare, where he resided, and before retiring tried to remove it with the burnt end of a match. Next morning at 10 or 11 a. m., he went to the defendants, and they quickly removed the cinder in a satisfactory manner. The next morning, December 21st, he went to the doctor’s office, got a prescription and used it. On the morning of December 23d, he saw Dr. Fred Ewing, who advised him to go to an eye specialist. He decided to go to the specialist of the company at Minneapolis though Dr. Ewing advised him to go to the eye specialist at Minot.
Dr. Grogan went with him to Minneapolis to care for him on the way. On arriving at Minneapolis, the eye was promptly operated on by Dr. Benson, the eye specialist of the company. The eyeball was saved, but the sight was lost. There is no claim that Dr. Benson is not a skilful and competent eye specialist, yet who can say that nature might not have saved the sight if there had been no operation on the *387eye. Surgery is not an exact science. It is largely experimental, and often the most skilful doctors must take the chance of doing more harm, than good. The result was an action against the defendants for malpractice and a verdict and judgment for about $8,000, from which they appeal.
It is claimed that after the removal of the cinder the doctors were negligent in not bandaging the eye, and in not cauterizing the wound, and in not giving the plaintiff better advice. But the plaintiff was a locomotive engineer in the meridian of life, a person of years and experience, and presumably of good common sense and common knowledge, and the defendants could not be expected to treat him as if he were a child. Indeed, it seems he had a mind of his own, and when they advised him to go to the specialist at Minot, he insisted on going to Minneapolis. When the rush of infection set in, the plaintiff might have gained time and possibly saved his sight by going to the specialist at Minot or at Fargo; but it seems he was set on going to Minneapolis, to the best specialist, and in doing so of course he took the chances.
The witnesses called by the plaintiff were himself, his wife, each of the defendants, and Dr. Benson. They really gave no proof of negligence or malpractice, while the testimony of eight expert witnesses called by defendants show that the practice of the defendants was entirely proper. Perhaps the most important testimony was that of the specialist, Dr. Benson, who was called by the plaintiff. It clearly shows the uncertain results of even skilful eye surgery and treatment, and that the defendants were not to blame for failure to cauterize the eye.
Questions by counsel for plaintiff:
Q. Doctor, before infiltration has started, but after infection has been discovered, the only proper practice is cauterization ?
A. There is a line there that you can’t draw, there is a time when there is a balance, when it is very hard to say whether I shall use hot or cold applications on the eye, or shall I cauterize it, or will it get well without? If you cauterize you have to make up your mind to one thing; that is, there is going to be a scar.
*388Then in regard to hot or cold applications he says:
As a rule we do not need anything when we take a cinder out of the eye.
Q. When a yellow point or infiltration begins to show on the cornea where the cinder has been removed, was it proper practice ?
A. We usually wait to see what the developments are. We don’t want to cauterize unless it is necessary, because we are sure to leave a scar. About all we can do is to watch the eye. This is a very hard question for me to answer without seeing a case. It is a question that cannot be answered by any particular rule that can be laid down for treatment.
Q. Infection from a wound is caused by direct contact with an infective agent? I don’t suppose we could examine the tears of any person that we do not find them full of germs. In the tears of a normal patient I suppose I would find many germs, any of which might set up an infection. That is why we all dread the operation for cataract; not because we are afraid of infection from our own hands or from the bandages that we use, but because we have that one source of infection, the tears from the tear sack.
Q. Hence, to prevent infection, is it not proper in operations to prescribe an eyewash ? ■
A. We very seldom do it, because patients will use a dropper, stick it into their vest pocket, later draw some medicine, .drop it into the eye, and get infection in that way. We give drops only to relieve irritation, not to prevent infection.
Q. In any event, is it proper practice to allow an ulcer — as in this case — to spread from a mere pinhead point until the entire cornea is enveloped before performing a cautery ?
A. They spread so rapidly sometimes, that over night you can have an ulcer involve nearly the whole cornea. It may be very rapid, so rapid that there are no other ulcers that we see that worry us more than these. There is a line you cannot draw as to when you should cover the eye and when you should not cover it. My experience with engineers is that they have so many cinders in their eyes and someone has taken them out with a tooth pick, it is pretty hard to persuade them to cover their eyes.
I have one ulcer that has just gotten well, where the ulcer came two *389weeks after I took out a little cinder. Why this should have been I don’t know, but the party was laid up for two months with it. The antiseptics that can be used in the eye are practically worthless as far as killing any germs are concerned. So far as using a germ killer, you cannot do it,- because you irritate the eye when you do it. An ulcer may recover spontaneously.
It is needless to cite the testimony of the eight expert witnesses called by defendants. They all concur in testifying to the effect that the treatment of the eye was entirely proper. In regard to the manner of sterlizing the eye spud used to remove the cinder, Dr. John Emery and Dr. Grogan both testified positively that before using the spud, it was put into carbolic acid from three to five minutes and into alcohol and left to evaporate.
Dr. Benson clearly shows that wounds in the eye may not safely be cauterized or disinfected like wounds in other parts of the body, and that cauterization of the eye is sure to leave a scar, and that it should be resorted to only as a last resource. He shows the extreme difficulty in drawing the line and determining when it is proper to cauterize. It is certain that his testimony was disappointing to the counsel who called him as á Avitness for plaintiff, and the expert medical testimony was all against them. Hence, they argued to the jury in effect that the doctors were a bad lot; that they all stood together and contributed to an insurance against loss from malpractice. And, of course, that was gross error.
Clearly the judgment should be reversed and the action dismissed, because from the record it appears that there can be no evidence to sustain a verdict for the plaintiff.